

SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of June
4, 2020, and is made by and among BancPlus Corporation, a Mississippi
corporation (the “Company”), and the purchasers of the Subordinated Notes (as
defined herein) identified on the signature pages hereto (each a “Purchaser” and
collectively, the “Purchasers”).
RECITALS
WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $60,000,000 in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to qualify as Tier 2 Capital (as defined herein).
WHEREAS, the Company has engaged Keefe, Bruyette & Woods, Inc., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.
WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as
defined below).
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.
WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
AGREEMENT
1.DEFINITIONS.
1.1 Defined Terms. The following capitalized terms used in this Agreement and in
the Subordinated Notes have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement may be
defined in such sections.
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.



--------------------------------------------------------------------------------



“Agreement” has the meaning set forth in the preamble hereto.
“Bank” means BankPlus, a Mississippi state chartered bank and wholly owned
subsidiary of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of New York are permitted or required by
any applicable law or executive order to close.
“Bylaws” means the Amended and Restated Bylaws of the Company, as in effect on
the Closing Date.
“Charter” means the Amended and Restated Articles of Incorporation of the
Company, as in effect on the Closing Date.
“Closing” has the meaning set forth in Section 2.5.
“Closing Date” means June 4, 2020.
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
“Company Covered Person” has the meaning set forth in Section 4.2.4.
“Company’s Reports” means (i) audited financial statements of the Company for
the year ended December 31, 2019; (ii) the unaudited financial statements of the
Company for the period ended March 31, 2020 and (iii) the Company’s reports for
the year ended December 31, 2019 and the period ended March 31, 2020 as filed
with the FRB as required by regulations of the FRB.
“Disbursements” has the meaning set forth in Section 3.1.
“Disqualification Event” has the meaning set forth in Section 4.2.4.
“DTC” has the meaning set forth in Section 5.8.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Event of Default” has the meaning set forth in the Subordinated Notes.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FDIC” means the Federal Deposit Insurance Corporation.
“FRB” means the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary.
“Governmental Licenses” has the meaning set forth in Section 4.3.
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws and regulations.
“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations secured by any lien in property owned by the
Company or any Subsidiary whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
Indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank or any other
Subsidiary and repurchase arrangements) and consistent with customary banking
practices and applicable laws and regulations.
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.



--------------------------------------------------------------------------------



“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(ii) would materially impair the ability of such Person to perform its
respective obligations under any of the Transaction Documents, or otherwise
materially impede the consummation of the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to the Company, the Bank or the Purchasers, (4) direct effects of
compliance with this Agreement on the operating performance of the Company, the
Bank or the Purchasers, including expenses incurred by the Company, the Bank or
the Purchasers in consummating the transactions contemplated by this Agreement,
and (5) the effects of any action or omission taken by the Company with the
prior written consent of the Purchasers, and vice versa, or as otherwise
contemplated by this Agreement and the Subordinated Notes.
“Maturity Date” means June 15, 2030.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
“Placement Agent” has the meaning set forth in the Recitals.
“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
“QIB” has the meaning set forth in Section 5.8.
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
“Secondary Market Transaction” has the meaning set forth in Section 5.5.
“Securities Act” has the meaning set forth in the Recitals.



--------------------------------------------------------------------------------



“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.
“Subordinated Note Amount” has the meaning set forth in the Recitals.
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.
“Transaction Documents” has the meaning set forth in Section 3.2.1.1.
1.2 Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time. With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.
1.3 Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.
2.SUBORDINATED DEBT.
2.1 Certain Terms. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an aggregate principal amount equal to the aggregate of
the Subordinated Note Amounts. The Purchasers, severally and not jointly, each
agree to purchase the Subordinated Notes from the Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement and the Subordinated Notes. The Subordinated Note
Amounts shall be disbursed in accordance with Section 3.1. The Subordinated
Notes shall bear interest per annum as set forth in the Subordinated Notes. The
unpaid principal balance of the Subordinated Notes plus all accrued but unpaid
interest thereon shall be due and payable on the Maturity Date, or such earlier
date on which such amount shall become due and payable on account of (i)
acceleration by the Purchasers in accordance with the



--------------------------------------------------------------------------------



terms of the Subordinated Notes and this Agreement or (ii) the Company’s
delivery of a notice of redemption or repayment in accordance with the terms of
the Subordinated Notes.
2.2 Subordination. The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.
2.3 Maturity Date. On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full. The Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless the Company and the Purchasers hereafter specifically otherwise agree in
writing.
2.4 Unsecured Obligations. The obligations of the Company to the Purchasers
under the Subordinated Notes shall be unsecured and not covered by a guarantee
of the Company or an Affiliate of the Company.
2.5 The Closing. The closing of the sale and purchase of the Subordinated Notes
(the “Closing”) shall occur remotely via the electronic or other exchange of
documents and signature pages, on the Closing Date, or at such other place or
time or on such other date as the parties hereto may agree.
2.6 Payments. The Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.
2.7 Right of Offset. Each Purchaser hereby expressly waives any right of offset
it may have against the Company or any of its Subsidiaries.
2.8 Use of Proceeds. The Company shall use the net proceeds from the sale of
Subordinated Notes to repay existing indebtedness and for general corporate
purposes.
3.DISBURSEMENT.
3.1 Disbursement. On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company and the Company has
executed and delivered to each of the Purchasers this Agreement and such
Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to the Purchasers, each Purchaser shall
disburse in immediately available funds the Subordinated Note Amount set forth
on each Purchaser’s respective signature page hereto to the Company in exchange
for a Subordinated Note with a principal amount equal to such Subordinated Note
Amount (the “Disbursement”). The Company will deliver to the respective
Purchaser one or more certificates representing the Subordinated Notes in
definitive form (or provide evidence of the same with the original to be
delivered by the Company by overnight delivery on the next calendar day in
accordance with the delivery instructions of the Purchaser), registered in such
names and denominations as such Purchasers may request.



--------------------------------------------------------------------------------



3.2 Conditions Precedent to Disbursement.
3.2.1 Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to such Purchaser each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):
3.2.1.1 Transaction Documents. This Agreement and the Subordinated Notes
(collectively, the “Transaction Documents”), are each duly authorized and
executed by the Company.
3.2.1.2 Authority Documents.
(a)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the Charter of the Company;
(b)A certificate of existence of the Company issued by the Secretary of State of
the State of Mississippi;
(c)A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
the Company;
(d)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the resolutions of the board of directors of the Company, and any committee
thereof, authorizing the execution, delivery and performance of the Transaction
Documents;
(e)An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement; and
(f)The opinion of Jones Walker LLP, counsel to the Company, dated as of the
Closing Date, substantially in the form set forth at Exhibit B attached hereto
addressed to the Purchasers and Placement Agent.
3.2.1.3 Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.
3.2.2 Conditions to the Company’s Obligation.
3.2.2.1 With respect to a given Purchaser, the obligation of the Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to the Company of
this Agreement, duly authorized and executed by such Purchaser.



--------------------------------------------------------------------------------



4.REPRESENTATIONS AND WARRANTIES OF COMPANY.
The Company hereby represents and warrants to each Purchaser as follows:
4.1 Organization and Authority.
4.1.1 Organization Matters of the Company and Its Subsidiaries.
4.1.1.1 The Company is a duly organized corporation, is validly existing and in
good standing under the laws of the State of Mississippi and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.
4.1.1.2 The entities set forth on Schedule A attached hereto are the only direct
or indirect Subsidiaries of the Company. Each Subsidiary of the Company (other
than the Bank) has been duly organized and is validly existing either as a
corporation or limited liability company, or, in the case of the Bank, has been
duly chartered and is validly existing as a state chartered bank, in each case
in good standing under the laws of the jurisdiction of its incorporation, has
corporate power and authority to own, lease and operate its properties and to
conduct its business and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding shares of capital stock or other equity interests in each
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned by the Company, directly or through
Subsidiaries of the Company, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim; none of the outstanding shares of capital
stock of, or other Equity Interests in, any Subsidiary of the Company were
issued in violation of the preemptive or similar rights of any security holder
of such Subsidiary of the Company or any other entity.
4.1.1.3 The Bank is a state chartered bank. The deposit accounts of the Bank are
insured by the FDIC up to applicable limits. The Bank has not received any
notice or other information indicating that the Bank is not an “insured
depository institution” as defined in 12 U.S.C. Section 1813, nor has any event
occurred which could reasonably be expected to adversely affect the status of
the Bank as an FDIC-insured institution.
4.1.2 Capital Stock and Related Matters. The Charter of the Company authorizes
the Company to issue 40,000,000 shares of common stock, $1.00 par value, and
10,000,000 shares of preferred stock, NO par value. As of the date of this
Agreement, there are 10,109,012 shares of the Company’s common stock issued and
outstanding and NO shares of the Company’s



--------------------------------------------------------------------------------



preferred stock issued and outstanding]. All of the outstanding capital stock of
the Company has been duly authorized and validly issued and is fully paid and
non-assessable. There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of the Company or obligating the Company to grant,
extend or enter into any such agreement or commitment to any Person other than
the Company except pursuant to the Company’s equity incentive plans duly adopted
by the Company’s Board of Directors.
4.2 No Impediment to Transactions.
4.2.1 Transaction is Legal and Authorized. The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amount, the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.
4.2.2 Agreement. This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
4.2.3 Subordinated Notes. The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and issued, delivered to and paid
for by the Purchasers in accordance with the terms of the Agreement, will have
been duly executed, authenticated, issued and delivered, and will constitute the
legal, valid and binding obligations of the Company and enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
4.2.4 Exemption from Registration. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”). To the Company’s
knowledge, no Company Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e).
4.2.5 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in



--------------------------------------------------------------------------------



a breach of, or constitute a default under: (1) the Charter or Bylaws of the
Company; (2) any of the terms, obligations, covenants, conditions or provisions
of any corporate restriction or of any contract, agreement, indenture, mortgage,
deed of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which the Company or Bank, as applicable, is now a party or by
which it or any of its properties may be bound or affected; (3) any judgment,
order, writ, injunction, decree or demand of any court, arbitrator, grand jury,
or Governmental Agency applicable to the Company or the Bank; or (4) any
statute, rule or regulation applicable to the Company, except, in the case of
items (2), (3) or (4), for such violations and conflicts that would not,
singularly or in the aggregate, result in a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole, or (ii) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
property or asset of the Company. Neither the Company nor the Bank is in default
in the performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or any other agreement or instrument
to which the Company or the Bank, as applicable, is a party or by which the
Company or the Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, only such defaults that would not, singularly or
in the aggregate, result in a Material Adverse Effect on the Company.
4.2.6 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.
4.3 Possession of Licenses and Permits. The Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary. The Company and each Subsidiary of the Company is in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company. All of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company. Neither the Company nor any Subsidiary of the Company has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.
4.4 Financial Condition.



--------------------------------------------------------------------------------



4.4.1 Company Financial Statements. The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been provided to the Purchasers (i) have been prepared
from, and are in accordance with, the books and records of the Company; (ii)
fairly present in all material respects the results of operations, cash flows,
changes in stockholders’ equity and financial position of the Company and its
consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto. The books and records of
the Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
The Company does not have any material liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of the Company contained in the Company’s Reports for
the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.
4.4.2 Absence of Default. Since the end of the Company’s last fiscal year ended
December 31, 2019, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company. The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which could reasonably be expected
to result in a Material Adverse Effect on the Company.
4.4.3 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.
4.4.4 Ownership of Property. The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal



--------------------------------------------------------------------------------



Home Loan Bank, inter-bank credit facilities, reverse repurchase agreements or
any transaction by the Bank acting in a fiduciary capacity, (ii) statutory liens
for amounts not yet delinquent or which are being contested in good faith and
(iii) such as do not, individually or in the aggregate, result in a Material
Adverse Effect. The Company and each of its Subsidiaries, as lessee, has the
right under valid and existing Leases of real and personal properties that are
material to the Company or such Subsidiary, as applicable, in the conduct of its
business to occupy or use all such properties as presently occupied and used by
it.
4.5 No Material Adverse Change. Since the end of the Company’s last fiscal year
ended December 31, 2019, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect on the Company or
any of its Subsidiaries.
4.6 Legal Matters.
4.6.1 Compliance with Law. The Company and each of its Subsidiaries has (i)
complied with and (ii) to the Company’s knowledge, is not under investigation
with respect to, and, to the Company’s knowledge, has not been threatened to be
charged with or given any notice of any material violation of, any applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.
The Company and each of its Subsidiaries is in compliance with, and at all times
prior to the date hereof has been in compliance with its own privacy policies
and written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply, would not result, individually or in
the aggregate, in a Material Adverse Effect. At no time during the two years
prior to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.
4.6.2 Regulatory Enforcement Actions. The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect.
None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries nor any
of their officers or directors is now operating under any restrictions,
agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge, (a) any such restrictions threatened, (b) any agreements,
memoranda or commitments being sought by any Governmental Agency , or (c) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remains
unresolved.
4.6.3 Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the



--------------------------------------------------------------------------------



Company or any of its Subsidiaries at law or in equity or before or by any
Governmental Agency, that would reasonably be expected to have a Material
Adverse Effect on the Company and any of its Subsidiaries, taken as a whole, or
materially and adversely affect the issuance or payment of the Subordinated
Notes; and neither the Company nor any of its Subsidiaries is a party to or
named as subject to the provisions of any order, writ, injunction, or decree of,
or any written agreement with, any court, commission, board or agency, domestic
or foreign, that either separately or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect on the Company and any of its
Subsidiaries, taken as a whole.
4.6.4 Environmental. Except as would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) no Property is or, to
the Company’s knowledge, has been a site for the use, generation, manufacture,
storage, treatment, release, threatened release, discharge, disposal,
transportation or presence of any Hazardous Materials and neither the Company
nor any of its Subsidiaries has engaged in such activities, and (ii) there are
no claims or actions pending or, to the Company’s knowledge, threatened against
the Company or any of its Subsidiaries by any Governmental Agency or by any
other Person relating to any Hazardous Materials or pursuant to any Hazardous
Materials Law.
4.6.5 Brokerage Commissions. Except for commissions paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.7 No Misstatement. None of the representations or warranties made in this
Agreement or in any certificate or other document delivered to the Purchasers by
or on behalf of the Company pursuant to or in connection with this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which they were made.
4.8 Internal Accounting Controls. The Company and the Bank have established and
maintain a system of internal control over financial reporting that pertains to
the maintenance of records that accurately and fairly reflect the transactions
and dispositions of the Company’s assets (on a consolidated basis), provides
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that the
Company’s and the Bank’s receipts and expenditures and receipts and expenditures
of each of the Company’s other Subsidiaries are being made only in accordance
with authorizations of the Company management and Board of Directors, and
provides reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of assets of the Company on a
consolidated basis that could have a Material Adverse Effect. Such internal
control over financial reporting is effective to provide reasonable assurance
regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP. Since the



--------------------------------------------------------------------------------



conclusion of the Company’s last completed fiscal year there has not been and
there currently is not (i) any significant deficiency or material weakness in
the design or operation of its internal control over financial reporting which
is reasonably likely to adversely affect its ability to record, process,
summarize and report financial information, or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s or the Bank’s internal control over financial reporting. The Company
(A) has implemented and maintains disclosure controls and procedures reasonably
designed and maintained to ensure that material information relating to the
Company is made known to the Chief Executive Officer and the Chief Financial
Officer of the Company by others within the Company and (B) has disclosed, based
on its most recent evaluation prior to the date hereof, to the Company’s outside
auditors and the audit committee of the Company’s Board of Directors (x) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which are reasonably likely to
adversely affect the Company’s internal controls over financial reporting. Such
disclosure controls and procedures are effective for the purposes for which they
were established.
4.9 Tax Matters. The Company, Bank and each Subsidiary of the Company have (i)
filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
4.10 Exempt Offering. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in this Agreement, no registration under the Securities
Act is required for the offer and sale of the Subordinated Notes by the Company
to the Purchasers.
4.11 Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement that do not contain a
“Material Adverse Effect” qualification or other express materiality or similar
qualification are true and correct in all material respects (i) as of the
Closing Date and (ii) as otherwise specifically provided herein. The
representations and warranties of Company set forth in this Agreement that
contain a “Material Adverse Effect” qualification or any other express
materiality or similar qualification are true and correct (a) as of the Closing
Date and (b) as otherwise specifically provided herein.
5.GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
The Company hereby further covenants and agrees with each Purchaser as follows:
5.1 Compliance with Transaction Documents. The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
5.2 Affiliate Transactions. The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except



--------------------------------------------------------------------------------



in the ordinary course of business and pursuant to the reasonable requirements
of the Company’s or such Affiliate’s business and upon terms consistent with
applicable laws and regulations and reasonably found by the appropriate board(s)
of directors to be fair and reasonable and no less favorable to the Company or
such Affiliate than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate.
5.3 Compliance with Laws.
5.3.1 Generally. The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.
5.3.2 Regulated Activities. The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company, the Bank and/or such of its
Subsidiaries or (ii) make any loan or advance secured by the capital stock of
another bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.
5.3.3 Taxes. The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon the Company, the Bank or any other of its
Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries. Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank and such
other Subsidiary.
5.3.4 Corporate Existence. The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and the other Subsidiaries and its and their rights and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries; provided, however, that the
Company may consummate a merger in which (i) the Company is the surviving entity
or (ii) if the Company is not the surviving entity, the surviving entity
assumes, by operation of law or otherwise, all of the obligations of the Company
under the Subordinated Notes.
5.3.5 Dividends, Payments, and Guarantees During Event of Default. Upon the
occurrence of an Event of Default (as defined under the Subordinated Notes),
until such Event of Default is cured by the Company or waived by the Noteholders
(as defined under the



--------------------------------------------------------------------------------



Subordinated Notes) in accordance with Section 17 of the Subordinated Notes and
except as required by any federal or state Governmental Agency, the Company
shall not (a) declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of its
capital stock; (b) make any payment of principal of, or interest or premium, if
any, on, or repay, repurchase or redeem any of the Company’s Indebtedness that
ranks equal with or junior to the Subordinated Notes; or (c) make any payments
under any guarantee that ranks equal with or junior to the Subordinated Notes,
other than (i) any dividends or distributions in shares of, or options, warrants
or rights to subscribe for or purchase shares of, any class of the Company’s
common stock; (ii) any declaration of a non-cash dividend in connection with the
implementation of a shareholders’ rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto; (iii) as a result of a reclassification of the Company’s
capital stock or the exchange or conversion of one class or series of the
Company’s capital stock for another class or series of the Company’s capital
stock; (iv) the purchase of fractional interests in shares of the Company’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged; or (v) purchases of any
class of the Company’s common stock related to the issuance of common stock or
rights under any benefit plans for the Company’s directors, officers or
employees or any of the Company’s dividend reinvestment plans.
5.3.6 Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will
immediately notify the Noteholder (as defined in the Subordinated Note), and
thereafter the Company and the Noteholder (as defined in the Subordinated Note)
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Agreement shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event as described in the Subordinated Notes.
5.4 Absence of Control. It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.
5.5 Secondary Market Transactions. To the extent and so long as not in violation
of Section 6.4 hereof, each Purchaser shall have the right at any time and from
time to time to securitize its Subordinated Notes or any portion thereof in a
single asset securitization or a pooled loan securitization of rated single or
multi-class securities secured by or evidencing ownership interests in the
Subordinated Notes (each such securitization is referred to herein as a
“Secondary Market Transaction”). In connection with any such Secondary Market
Transaction, the Company shall, at the Company’s expense, cooperate with the
Purchasers and otherwise reasonably assist the Purchasers in satisfying the
market standards to which Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable



--------------------------------------------------------------------------------



rating agencies in connection with any such Secondary Market Transaction, but in
no event shall the Company be required to incur any material costs or expenses
in connection therewith. Subject to any written confidentiality obligation,
including the terms of any non-disclosure agreement between the Purchasers and
the Company, all information regarding the Company may be furnished to any
Person reasonably deemed necessary by Purchaser in connection with participation
in such Secondary Market Transaction. All documents, financial statements,
appraisals and other data relevant to the Company or the Subordinated Notes may
be retained by any such Person, subject to the terms of any nondisclosure
agreement between the Purchaser and the Company.
5.6 Bloomberg. The Company shall use commercially reasonable efforts to cause
within 90 days after the Closing the Subordinated Notes to be (i) quoted on
Bloomberg and (ii) assigned a CUSIP number.
5.7 Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.
5.8 DTC Registration. The Company shall use commercially reasonable efforts to
cause the Subordinated Notes held by a qualified institutional buyer (“QIB”) as
defined in SEC Rule 144A(a)(1) to be registered in the name of Cede & Co. as
nominee of The Depository Trust Company (“DTC”) or a nominee of DTC within 90
days after the Closing.
6.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:
6.1 Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws its jurisdiction of
organization.
6.2 Authorization and Execution. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement is a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
6.3 No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict



--------------------------------------------------------------------------------



with, violate, constitute a breach of or a default (whether with or without the
giving of notice or lapse of time or both) under (i) its organizational
documents, (ii) any agreement to which it is party, (iii) any law applicable to
it or (iv) any order, writ, judgment, injunction, decree, determination or award
binding upon or affecting it.
6.4 Purchase for Investment. It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
6.5 Institutional Accredited Investor. It is and will be on the Closing Date (i)
an institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets, or (ii)
a QIB.
6.6 Financial and Business Sophistication. It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes. It has relied
solely upon its own knowledge of, and/or the advice of its own legal, financial
or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
6.7 Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.
6.8 Information. It acknowledges that (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of the
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; (iii) it has availed
itself of publicly available financial and other information concerning the
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes (including meeting with representatives of the Company); and
(iv) it has not received nor relied on any form of general solicitation or
general advertising (within the meaning of Regulation D) from the Company in
connection with the offer and sale of the Subordinated Notes. It has reviewed
the information set forth in the Company’s Reports, the exhibits and schedules
thereto and hereto and the information contained in the data room established by
the Company in connection with the transactions contemplated by this Agreement.
6.9 Access to Information. It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of the Company that have been requested by it or its advisors and have been
given the opportunity to ask questions of,



--------------------------------------------------------------------------------



and to receive answers from, persons acting on behalf of the Company concerning
terms and conditions of the transactions contemplated by this Agreement in order
to make an informed and voluntary decision to enter into this Agreement.
6.10 Investment Decision. It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement. Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.
6.11 Private Placement; No Registration; Restricted Legends. It understands and
acknowledges that the Subordinated Notes are being sold by the Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only if exemptions from the Securities Act and
applicable state securities laws are available to it. It is not subscribing for
the Subordinated Notes as a result of or subsequent to any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or presented at any seminar
or meeting. It further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note. It further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement. Neither the Placement Agent nor the Company have or has made or are
or is making any representation, warranty or covenant, express or implied, as to
the availability of any exemption from registration under the Securities Act or
any applicable state securities laws for the resale, pledge or other transfer of
the Subordinated Notes, or that the Subordinated Notes purchased by it will ever
be able to be lawfully resold, pledged or otherwise transferred.
6.12 Placement Agent. It will purchase the Subordinated Note(s) directly from
the Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.
6.13 Tier 2 Capital. If the Company provides notice as contemplated in Section
5.3.6 of the occurrence of the event contemplated in such section, thereafter
the Company and the



--------------------------------------------------------------------------------



Purchasers will work together in good faith to execute and deliver all
agreements as reasonably necessary in order to restructure the applicable
portions of the obligations evidenced by the Subordinated Notes to qualify as
Tier 2 Capital; provided, however, that nothing contained in this Agreement
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event as described in the Subordinated Notes.
6.14 Accuracy of Representations. It understands that each of the Placement
Agent and the Company are relying and will rely upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement, and agrees that if any of
the representations or acknowledgements made by it are no longer accurate as of
the Closing Date, or if any of the agreements made by it are breached on or
prior to the Closing Date, it shall promptly notify the Placement Agent and the
Company.
6.15 Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.
7.MISCELLANEOUS.
7.1 Prohibition on Assignment by the Company. Except as described in Section
8(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Note).
7.2 Time of the Essence. Time is of the essence for this Agreement.
7.3 Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the consent of the holders of at least fifty percent (50%)
of the aggregate principal amount (excluding any Subordinated Notes held by the
Company or any of its Affiliates) of the Subordinated Notes at the time
outstanding; provided, however, that without the consent of each holder of an
affected Subordinated Note, no such amendment or waiver may: (i) reduce the
principal amount of the Subordinated Note; (ii) reduce the rate of or change the
time for payment of interest on any Subordinated Note; (iii) extend the maturity
of any Subordinated Note, (iv) change the currency in which payment of the
obligations of the Company under this Agreement and the Subordinated Notes are
to be made; (v) lower the percentage of aggregate principal amount of
outstanding Subordinated Notes required to approve any amendment of this
Agreement or the Subordinated Notes, (vi) make any changes to Section 6 (Failure
to Make Payments) of the Subordinated Notes that adversely affects the rights of
any holder of a Subordinated Note; or (vii) disproportionately and adversely
affect the rights of any of the holders of the then outstanding Subordinated
Notes. Notwithstanding the foregoing, the Company may amend or supplement the
Subordinated Notes without the consent of the holders



--------------------------------------------------------------------------------



of the Subordinated Notes to cure any ambiguity, defect or inconsistency or to
provide for uncertificated Subordinated Notes in addition to or in place of
certificated Subordinated Notes, or to make any change that does not adversely
affect the rights of any holder of any of the Subordinated Notes. No failure to
exercise or delay in exercising, by a Purchaser or any holder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any right or remedy provided
by law or equity. No notice or demand on the Company in any case shall, in
itself, entitle the Company to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Purchasers to
any other or further action in any circumstances without notice or demand. No
consent or waiver, expressed or implied, by the Purchasers to or of any breach
or default by the Company in the performance of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of the Company
hereunder. Failure on the part of the Purchasers to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Purchasers of their
rights hereunder or impair any rights, powers or remedies on account of any
breach or default by the Company.
7.4 Required Waiver Disclosure. Appendix A hereto sets forth certain disclosures
relating to Placement Agent that Company is required to provide to the
Purchasers.
7.5 Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.6 Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:



--------------------------------------------------------------------------------




if to the Company:
BancPlus Corporation1068 Highland Colony Parkway, Suite 200Ridgeland, MS
39157Tel: (601) 898-8300
Attention: William A. Ray, President & Chief Executive Officer
with a copy to:
Jones Walker LLP
190 E Capitol Street, Suite 800
Jackson, MS 39201
Attention: Craig N. Landrum, Partner
if to the Purchasers:To the address indicated on such Purchaser’s signature
page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).
7.7 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that (i) unless a Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement shall be effective or confer
any rights on any purported assignee of the Company, and (ii) unless such
assignment complies with the Assignment Form attached to the Subordinated Notes,
no assignment made by a Purchaser shall be effective or confer any rights on any
purported assignee of Purchaser. The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase but shall include a purchaser of any of the
Subordinated Notes pursuant to an assignment complying with the Assignment Form
attached to the Subordinated Notes.
7.8 No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.
7.9 Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.
7.10 Entire Agreement. This Agreement and the Subordinated Notes, along with any
exhibits hereto and thereto, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and may not be modified or
amended in any manner other than by supplemental written agreement executed by
the parties hereto. No party, in entering



--------------------------------------------------------------------------------



into this Agreement, has relied upon any representation, warranty, covenant,
condition or other term that is not set forth in this Agreement or in the
Subordinated Notes.
7.11 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws. Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
7.12 No Third Party Beneficiary. This Agreement is made for the sole benefit of
the Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
7.13 Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
7.14 Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
7.15 Knowledge; Discretion. All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
7.16 Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY



--------------------------------------------------------------------------------



IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED
OF THEIR OWN FREE WILL. THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ
AND UNDERSTAND THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER
HAS BEEN REVIEWED BY THE PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT
FOR ENTRY INTO THIS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
7.17 Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
7.18 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.


[Signature Pages Follow]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
COMPANY:
BancPlus Corporation




Name:  [●]
Title: [●]



[Company Signature Page to Subordinated Note Purchase Agreement]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
PURCHASER:
[INSERT PURCHASER’S NAME]


By:  
Name:  [●]
Title: [●]
Address of Purchaser:


[●]


Principal Amount of Purchased Subordinated Note:


$[●]







[Purchaser Signature Page to Subordinated Note Purchase Agreement]






--------------------------------------------------------------------------------



EXHIBIT A
FORM OF SUBORDINATED NOTE








--------------------------------------------------------------------------------

FORM OF NOTE


EXHIBIT A
FORM OF SUBORDINATED NOTE
BANCPLUS CORPORATION
6.000% FIXED-TO-FLOATING RATE Subordinated Note due June 15, 2030
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO SENIOR INDEBTEDNESS (AS DEFINED IN SECTION 3 OF THIS
SUBORDINATED NOTE) OF BANCPLUS CORPORATION (THE “COMPANY”), INCLUDING
OBLIGATIONS OF THE COMPANY TO ITS GENERAL CREDITORS AND SECURED CREDITORS, AND
IS UNSECURED. IT IS INELIGIBLE AS COLLATERAL FOR ANY EXTENSION OF CREDIT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES. IN THE EVENT OF LIQUIDATION ALL HOLDERS OF
SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED TO BE PAID IN FULL WITH
SUCH INTEREST AS MAY BE PROVIDED BY LAW BEFORE ANY PAYMENT SHALL BE MADE ON
ACCOUNT OF PRINCIPAL OF OR INTEREST ON THIS SUBORDINATED NOTE. AFTER PAYMENT IN
FULL OF ALL SUMS OWING TO SUCH HOLDERS OF SENIOR INDEBTEDNESS, THE HOLDER OF
THIS SUBORDINATED NOTE, TOGETHER WITH THE HOLDERS OF ANY OBLIGATIONS OF THE
COMPANY RANKING ON A PARITY WITH THE SUBORDINATED NOTES, SHALL BE ENTITLED TO BE
PAID FROM THE REMAINING ASSETS OF THE COMPANY THE UNPAID PRINCIPAL AMOUNT OF
THIS SUBORDINATED NOTE PLUS ACCRUED AND UNPAID INTEREST THEREON BEFORE ANY
PAYMENT OR OTHER DISTRIBUTION, WHETHER IN CASH, PROPERTY OR OTHERWISE, SHALL BE
MADE (i) with respect to any obligation that by its terms expressly is junior in
the right of payment to the Subordinated Notes, (ii) with respect to any
indebtedness between the Company and any of its subsidiaries or affiliates, or
(iii) on account OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY.
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT
AGENCY OR FUND.
THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $250,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF. ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$250,000 OR MULTIPLES OF LESS THAN $1,000 SHALL BE DEEMED TO BE VOID AND OF NO
LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF THIS SUBORDINATED NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED
TO, THE RECEIPT OF PAYMENTS ON THIS SUBORDINATED NOTE, AND SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS SUBORDINATED
NOTE.
THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS. THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES
A-1



--------------------------------------------------------------------------------





LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS. NEITHER THIS SUBORDINATED NOTE NOR
ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

CERTAIN ERISA CONSIDERATIONS:
THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER: (I) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLANS TO FINANCE SUCH PURCHASE OR (II) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT
AVAILABLE UNDER APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
A-2



--------------------------------------------------------------------------------





ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.


A-3




--------------------------------------------------------------------------------



No. [●] CUSIP: [●]
        
BANCPLUS CORPORATION
6.000% FIXED-TO-FLOATING RATE Subordinated Note due June 15, 2030
Subordinated Notes. This Subordinated Note is one of an issue of notes of
BancPlus Corporation, a Mississippi corporation (the “Company”) designated as
the “6.000% Fixed-to-Floating Rate Subordinated Notes due June 15, 2030” (the
“Subordinated Notes”) issued pursuant to that Subordinated Note Purchase
Agreement, dated as of the Issue Date (defined below), by and among the Company
and the several purchasers of the Subordinated Notes identified on the signature
pages thereto (the “Purchase Agreement”).
Payment. The Company, for value received, promises to pay to [●], or its
registered assigns, the principal sum of [●] Dollars (U.S.) ($[●]), plus accrued
but unpaid interest on June, 2030 (“Stated Maturity”) and to pay interest
thereon (i) from and including the original issue date of the Subordinated Notes
to but excluding June, 2025 or the earlier redemption date contemplated by
Section 4 of this Subordinated Note, at the rate of 6.000% per annum, computed
on the basis of a 360-day year consisting of twelve 30-day months and payable
semi-annually (each semi-annual period, a “Fixed Rate Period”) in arrears on
June 12 and December 15 of each year (each payment date, a “Fixed Rate Interest
Payment Date”), beginning December 15, 2020, and (ii) from and including June
15, 2025 to but excluding the Stated Maturity or the earlier redemption date
contemplated by Section 4 of this Subordinated Note, at the rate per annum,
reset quarterly, equal to the Floating Interest Rate (as defined below)
determined on the Floating Interest Determination Date (as defined below) of the
applicable interest period plus [586 basis points, computed on the basis of a
360-day year and the actual number of days elapsed and payable quarterly in
arrears (each quarterly period, a “Floating Rate Period”) on March 15, June 15,
September 15 and December 15 of each year (each payment date, a “Floating Rate
Interest Payment Date”). Dollar amounts resulting from this calculation shall be
rounded to the nearest cent, with one-half cent being rounded up. The term
“Floating Interest Determination Date” means the date upon which the Floating
Interest Rate is determined by the Calculation Agent (as defined below) pursuant
to the Three-Month Term SOFR Conventions (as defined below). Any payment of
principal of or interest on this Subordinated Note that would otherwise become
due and payable on a day which is not a Business Day shall become due and
payable on the next succeeding Business Day, with the same force and effect as
if made on the date for payment of such principal or interest, and no interest
will accrue in respect of such payment for the period after such day; provided,
that in the event that any scheduled Floating Rate Interest Payment Date falls
on a day that is not a Business Day and the next succeeding Business Day falls
in the next succeeding calendar month, such Floating Rate Interest Payment Date
will be accelerated to the immediately preceding Business Day, and, in each such
case, the amounts payable on such Business Day will include interest accrued to,
but excluding, such Business Day. Dollar amounts resulting from interest
calculations will be rounded to the nearest cent, with one half cent being
rounded upward.
(a) The Company shall take such actions as are necessary to ensure that from the
commencement of the Floating Rate Period for so long as any of the Subordinated
Notes remain
A-4



--------------------------------------------------------------------------------





outstanding there will at all times be a Calculation Agent appointed to
calculate Three-Month Term SOFR in respect of each Floating Rate Period. The
calculation of Three-Month Term SOFR for each applicable Floating Rate Period by
the Calculation Agent will (in the absence of manifest error) be final and
binding. The Calculation Agent’s determination of any interest rate and its
calculation of interest payments for any period will be maintained on file at
the Calculation Agent’s principal offices, will be made available to any
Noteholder (as defined below) upon request. The Calculation Agent may be removed
by the Company at any time. If the Calculation Agent is unable or unwilling to
act as Calculation Agent or is removed by the Company, the Company will promptly
appoint a replacement Calculation Agent. The Calculation Agent may not resign
its duties without a successor having been duly appointed; provided, that if a
successor Calculation Agent has not been appointed by the Company and such
successor accepted such position within thirty (30) days after the giving of
notice of resignation by the Calculation Agent, then the resigning Calculation
Agent may petition, at the expense of the Company, any court of competent
jurisdiction for the appointment of a successor Calculation Agent with respect
to such series. For the avoidance of doubt, if at any time there is no
Calculation Agent appointed by the Company, then the Company shall be the
Calculation Agent.
(b) An “Interest Payment Date” is either a Fixed Rate Interest Payment Date or a
Floating Rate Interest Payment Date, as applicable.
(c) The “Floating Interest Rate” means:
(i) initially Three-Month Term SOFR (as defined below).
(ii) Notwithstanding the foregoing clause (i) of this Section 2(c):
If the Calculation Agent determines prior to the relevant Floating Interest
Determination Date that a Benchmark Transition Event and its related Benchmark
Replacement Date (each of such terms as defined below) have occurred with
respect to Three-Month Term SOFR, then the Company shall promptly provide notice
of such determination to the Noteholders and Section 2(d) will thereafter apply
to all determinations, calculations and quotations made or obtained for the
purposes of calculating the Floating Interest Rate payable on the Subordinated
Notes during a relevant Floating Rate Period.
However, if the Calculation Agent determines that a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR, but for any reason the Benchmark Replacement has not been
determined as of the relevant Floating Interest Determination Date, the Floating
Interest Rate for the applicable Floating Rate Period will be equal to the
Floating Interest Rate on the last Floating Interest Determination Date for the
Subordinated Notes, as determined by the Calculation Agent.
(d) Effect of Benchmark Transition Event.
If the Calculation Agent determines that a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred prior to the Reference Time (as
defined below) in respect of any determination of the Benchmark (as defined
below) on any date, the
A-5



--------------------------------------------------------------------------------





Benchmark Replacement will replace the then-current Benchmark for all purposes
relating to the Subordinated Notes during the relevant Floating Rate Period in
respect of such determination on such date and all determinations on all
subsequent dates.
In connection with the implementation of a Benchmark Replacement, the
Calculation Agent will have the right to make Benchmark Replacement Conforming
Changes from time to time.
The Calculation Agent is expressly authorized to make certain determinations,
decisions and elections under the Subordinated Notes, including with respect to
the use of Three-Month Term SOFR as the Benchmark under this Section 2(d). Any
determination, decision or election that may be made by the Calculation Agent
under the terms of the Subordinated Notes, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date, and any decision to take or refrain from taking
any action or any selection:
will be conclusive and binding absent manifest error;
if made by the Company as the Calculation Agent, will be made in the Company’s
sole discretion;
(1) if made by the Calculation Agent other than the Company, will be made after
consultation with the Company, and the Calculation Agent will not make any such
determination, decision or election to which the Company reasonably objects; and
(2) notwithstanding anything to the contrary in this Subordinated Note or the
Purchase Agreement, shall become effective without consent from the Noteholders
or any other party.
(ii) If the Calculation Agent fails to make any determination, decision or
election that it is required to make under the terms of the Subordinated Notes,
then the Company will make such determination, decision or election on the same
basis as described above.
(iii) or the avoidance of doubt, after a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred, interest payable on this
Subordinated Note for the Floating Rate Period will be an annual rate equal to
the sum of the applicable Benchmark Replacement and the spread specified on the
face hereof.
(iv) If the then-current Benchmark is Three-Month Term SOFR, the Calculation
Agent will have the right to establish the Three-Month Term SOFR Conventions,
and if any of the foregoing provisions concerning the calculation of the
interest rate and the payment of interest during the Floating Rate Period are
inconsistent with any of the Three-Month Term SOFR Conventions determined by the
Calculation Agent, then the relevant Three-Month Term SOFR Conventions will
apply.
(v) As used in this Subordinated Note:
A-6



--------------------------------------------------------------------------------





“Benchmark” means, initially, Three-Month Term SOFR; provided that if the
Calculation Agent determines on or prior to the Reference Time that a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement.
“Benchmark Replacement” means the Interpolated Benchmark with respect to the
then-current Benchmark, plus the Benchmark Replacement Adjustment for such
Benchmark; provided that if (a) the Calculation Agent cannot determine the
Interpolated Benchmark as of the Benchmark Replacement Date or (b) the
then-current Benchmark is Three-Month Term SOFR and a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR (in which event no Interpolated Benchmark with respect to
Three-Month Term SOFR shall be determined), then “Benchmark Replacement” means
the first alternative set forth in the order below that can be determined by the
Calculation Agent as of the Benchmark Replacement Date:
a. Compounded SOFR;
b. the sum of: (i) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (ii) the
Benchmark Replacement Adjustment;
c. the sum of: (i) the ISDA Fallback Rate and (ii) the Benchmark Replacement
Adjustment;
d. the sum of: (i) the alternate rate of interest that has been selected by the
Calculation Agent as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to any industry-accepted
rate of interest as a replacement for the then-current Benchmark for U.S. dollar
denominated floating rate securities at such time and (ii) the Benchmark
Replacement Adjustment.
“Benchmark Replacement Adjustment” means the first alternative set forth in the
order below that can be determined by the Calculation Agent as of the Benchmark
Replacement Date:
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for the applicable
Unadjusted Benchmark Replacement;
if the applicable Unadjusted Benchmark Replacement is equivalent to the ISDA
Fallback Rate, then the ISDA Fallback Adjustment;
the spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Calculation Agent giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread
A-7



--------------------------------------------------------------------------------





adjustment, for the replacement of the then-current Benchmark with the
applicable Unadjusted Benchmark Replacement for U.S. dollar denominated floating
rate securities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of  “interest period,” timing and frequency of
determining rates with respect to each interest period and making payments of
interest, rounding of amounts or tenors, and other administrative matters) that
the Calculation Agent decides may be appropriate to reflect the adoption of such
Benchmark Replacement in a manner substantially consistent with market practice
(or, if the Calculation Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Calculation Agent
determines that no market practice for use of the Benchmark Replacement exists,
in such other manner as the Calculation Agent determines is reasonably
necessary).
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:
e. in the case of clause (a) of the definition of “Benchmark Transition Event,”
the relevant Reference Time in respect of any determination; or
f. in the case of clause (b) or (c) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Benchmark permanently or indefinitely ceases to provide the Benchmark; or
in the case of clause (d) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.
For the avoidance of doubt, for purposes of the definitions of Benchmark
Replacement Date and Benchmark Transition Event, references to the Benchmark
also include any reference rate underlying the Benchmark (for example, if the
Benchmark becomes Compounded SOFR, references to the Benchmark would include
SOFR).
For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
g. if the Benchmark is Three-Month Term SOFR, (i) the Relevant Governmental Body
has not selected or recommended a forward-looking term rate for a tenor of three
months based on SOFR, (ii) the development of a forward-looking term rate for a
tenor of three months based on SOFR that has been recommended or selected by the
Relevant Governmental Body is not complete or (iii) the Company determined that
use of a forward-looking rate for a tenor of three months based on SOFR is not
administratively feasible;
A-8



--------------------------------------------------------------------------------





h. a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that such administrator has ceased or
will cease to provide the Benchmark, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;
i. a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark, the central bank for the currency of the
Benchmark, an insolvency official with jurisdiction over the administrator for
the Benchmark, a resolution authority with jurisdiction over the administrator
for the Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark, which states that the
administrator of the Benchmark has ceased or will cease to provide the Benchmark
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark; or
j. a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark announcing that the Benchmark is no
longer representative.
(2) “Business Day” means any day that is not a Saturday or Sunday and that is
not a day on which banks in the State of Mississippi are generally authorized or
required by law or executive order to be closed.
(3) “Calculation Agent” means the agent (which may be the Company or an
affiliate of the Company) as may be appointed by the Company to act as
Calculation Agent for the Subordinated Notes prior to the commencement of the
Floating Rate Period to act in accordance with Section 2.
(4) “Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate being established by the Calculation Agent in
accordance with:
the rate, or methodology for this rate and conventions for this rate selected or
recommended by the Relevant Governmental Body for determining compounded SOFR;
provided that:
if, and to the extent that, the Calculation Agent determines that Compounded
SOFR cannot be determined in accordance with clause (a) above, then the rate, or
methodology for this rate, and conventions for this rate that have been selected
by the Calculation Agent giving due consideration to any industry-accepted
market practice for U.S. dollar denominated floating rate securities at such
time.
For the avoidance of doubt, the calculation of Compounded SOFR will exclude the
Benchmark Replacement Adjustment and the spread specified on the face hereof.
A-9



--------------------------------------------------------------------------------





(5) “Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the then-current Benchmark.
(6) “FRBNY” means the Federal Reserve Bank of New York.
(7) “FRBNY’s Website” means the website of the FRBNY at
http://www.newyorkfed.org, or any successor source.
(8) “Interpolated Benchmark” with respect to the Benchmark means the rate
determined for the Corresponding Tenor by interpolating on a linear basis
between: (1) the Benchmark for the longest period (for which the Benchmark is
available) that is shorter than the Corresponding Tenor and (2) the Benchmark
for the shortest period (for which the Benchmark is available) that is longer
than the Corresponding Tenor.
(9) “ISDA” means the International Swaps and Derivatives Association, Inc. or
any successor thereto.
(10) “ISDA Definitions” means the 2006 ISDA Definitions published by the ISDA or
any successor thereto, as amended or supplemented from time to time, or any
successor definitional booklet for interest rate derivatives published from time
to time.
(11) “ISDA Fallback Adjustment” means the spread adjustment (which may be a
positive or negative value or zero) that would apply for derivatives
transactions referencing the ISDA Definitions to be determined upon the
occurrence of an index cessation event with respect to the Benchmark for the
applicable tenor.
(12) “ISDA Fallback Rate” means the rate that would apply for derivatives
transactions referencing the ISDA Definitions to be effective upon the
occurrence of an index cessation date with respect to the Benchmark for the
applicable tenor excluding the applicable ISDA Fallback Adjustment.
(13) “Reference Time” with respect to any determination of the Benchmark means
(a) if the Benchmark is Three-Month Term SOFR, the time determined by the
Calculation Agent after giving effect to the Three-Month Term SOFR Conventions,
and (b) if the Benchmark is not Three-Month Term SOFR, the time determined by
the Calculation Agent after giving effect to the Benchmark Replacement
Conforming Changes.
(14) “Relevant Governmental Body” means the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) and/or the FRBNY, or a committee
officially endorsed or convened by the Federal Reserve and/or the FRBNY or any
successor thereto.
A-10



--------------------------------------------------------------------------------





(15) “SOFR” means the daily secured overnight financing rate published by the
FRBNY, as the administrator of the benchmark, (or a successor administrator) on
the FRBNY’s Website (or such successor’s website).
(16) “Term SOFR” means the forward-looking term rate for the applicable
Corresponding Tenor based on SOFR that has been selected or recommended by the
Relevant Governmental Body.
(17) “Term SOFR Administrator” means any entity designated by the Relevant
Governmental Body as the administrator of Term SOFR (or successor
administrator).
(18) “Three-Month Term SOFR” means the rate for Term SOFR for a tenor of three
months that is published by the Term SOFR Administrator at the Reference Time
for any interest period, as determined by the Calculation Agent after giving
effect to the Three-Month Term SOFR Conventions. All percentages used in or
resulting from any calculation of Three-Month Term SOFR shall be rounded, if
necessary, to the nearest one-hundred-thousandth of a percentage point, with
0.000005% rounded up to 0.00001%.
(19) “Three-Month Term SOFR Conventions” means any determination, decision or
election with respect to any technical, administrative or operational matter
(including with respect to the manner and timing of the publication of
Three-Month Term SOFR, or changes to the definition of “Floating Rate Period”,
timing and frequency of determining Three-Month Term SOFR with respect to each
Floating Rate Period and making payments of interest, rounding of amounts or
tenors, and other administrative matters) that the Calculation Agent decides may
be appropriate to reflect the use of Three-Month Term SOFR as the Benchmark in a
manner substantially consistent with market practice (or, if the Calculation
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if the Calculation Agent determines that no market
practice for the use of Three-Month Term SOFR exists, in such other manner as
the Calculation Agent determines is reasonably necessary).
(20) “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
Subordination.
The indebtedness of the Company evidenced by this Subordinated Note, including
the principal and interest on this Subordinated Note, shall be subordinate and
junior in right of payment to the prior payment in full of all existing claims
of creditors of the Company whether now outstanding or subsequently created,
assumed, guaranteed or incurred (collectively, “Senior Indebtedness”), which
shall consist of principal of (and premium, if any) and interest, if any, on:
(i) all indebtedness and obligations of, or guaranteed or assumed by, the
Company for money borrowed, whether or not evidenced by bonds, debentures,
securities, notes or other similar instruments, and including, but not limited
to, and all obligations to the Company’s general creditors and secured
creditors; (ii) any deferred obligations of the Company for the payment of
A-11



--------------------------------------------------------------------------------





the purchase price of property or assets acquired other than in the ordinary
course of business; (iii) all obligations, contingent or otherwise, of the
Company in respect of any letters of credit, bankers’ acceptances, security
purchase facilities and similar direct credit substitutes; (iv) any capital
lease obligations of the Company; (v) all obligations of the Company in respect
of interest rate swap, cap or other agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity contracts and other similar arrangements or derivative products; (vi)
any obligation of the Company to its general creditors, as defined for purposes
of the capital adequacy regulations of the Federal Reserve applicable to the
Company, as the same may be amended or modified from time to time; (vii) all
obligations that are similar to those in clauses (i) through (v) of other
persons for the payment of which the Company is responsible or liable as
obligor, guarantor or otherwise arising from an off-balance sheet guarantee;
(viii) all obligations of the types referred to in clauses (i) through (vi) of
other persons secured by a lien on any property or asset of the Company, and
(ix) in the case of (i) through (viii) above, all amendments, renewals,
extensions, modifications and refundings of such indebtedness and obligations;
except “Senior Indebtedness” does not include (A) the Subordinated Notes, (B)
any obligation that by its terms expressly is junior to, or ranks equally in
right of payment with, the Subordinated Notes, or (C) any indebtedness between
the Company and any of its subsidiaries or Affiliates, other than any such
indebtedness owed by the Company to a bank subsidiary. This Subordinated Note is
not secured by any assets of the Company or any subsidiary or Affiliate of the
Company. The term “Affiliate(s)” means, with respect to any Person (as such term
is defined in the Purchase Agreement), such Person’s immediate family members,
partners, members or parent and subsidiary corporations, and any other Person
directly or indirectly controlling, controlled by, or under common control with
said Person and their respective Affiliates.
In the event of any liquidation of the Company, holders of Senior Indebtedness
of the Company shall be entitled to be paid in full with such interest as may be
provided by law before any payment shall be made on account of principal of or
interest on this Subordinated Note. Additionally, in the event of any
insolvency, dissolution, assignment for the benefit of creditors or any
liquidation or winding up of or relating to the Company, whether voluntary or
involuntary, holders of Senior Indebtedness shall be entitled to be paid in full
before any payment shall be made on account of the principal of or interest on
the Subordinated Notes, including this Subordinated Note. In the event of any
such proceeding, after payment in full of all sums owing with respect to the
Senior Indebtedness, the registered holders of the Subordinated Notes from time
to time (each a “Noteholder” and, collectively, the “Noteholders”), together
with the holders of any obligations of the Company ranking on a parity with the
Subordinated Notes, shall be entitled to be paid from the remaining assets of
the Company the unpaid principal thereof, and the unpaid interest thereon before
any payment or other distribution, whether in cash, property or otherwise, shall
be made (i) with respect to any obligation that by its terms expressly is junior
to in the right of payment to the Subordinated Notes, (ii) with respect to any
indebtedness between the Company and any of its subsidiaries or Affiliates or
(iii) on account of any capital stock.
If there shall have occurred and be continuing (i) a default in any payment with
respect to any Senior Indebtedness or (ii) an event of default with respect to
any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have ceased to exist, no payments shall be
A-12



--------------------------------------------------------------------------------





made by the Company with respect to the Subordinated Notes, notwithstanding the
provisions of Section 18 hereof. The provisions of this paragraph shall not
apply to any payment with respect to which Section 3(b) above would be
applicable.
Nothing herein shall act to prohibit, limit or impede the Company from issuing
additional debt of the Company having the same rank as the Subordinated Notes or
which may be junior or senior in rank to the Subordinated Notes. Each
Noteholder, by its acceptance hereof, agrees to and shall be bound by the
provisions of this Section 3. Each Noteholder, by its acceptance hereof, further
acknowledges and agrees that the foregoing subordination provisions are, and are
intended to be, an inducement and a consideration for each holder of any Senior
Indebtedness, whether such Senior Indebtedness was created or acquired before or
after the issuance of the Subordinated Notes, to acquire and continue to hold,
or to continue to hold, such Senior Indebtedness, and such holder of Senior
Indebtedness shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold or in continuing to hold such
Senior Indebtedness.
Redemption.
Redemption Prior to Fifth Anniversary. This Subordinated Note shall not be
redeemable by the Company in whole or in part prior to the fifth anniversary of
the Issue Date, except in the event of: (i) a Tier 2 Capital Event (as defined
below); (ii) a Tax Event (as defined below); or (iii) an Investment Company
Event (as defined below). Upon the occurrence of a Tier 2 Capital Event, a Tax
Event or an Investment Company Event, subject to Section 4(f) below, the Company
may redeem this Subordinated Note in whole, but not in part, at any time, upon
giving not less than 10 calendar days’ notice to the Noteholders at an amount
equal to 100% of the outstanding principal amount being redeemed plus accrued
and unpaid interest, to but excluding the redemption date. “Tier 2 Capital
Event” means the receipt by the Company of an opinion of counsel to the Company
to the effect that there is a material risk that the Subordinated Note no longer
qualifies to be eligible for treatment as “Tier 2” Capital (as defined by the
Federal Reserve) (or its then equivalent) as a result of a change in
interpretation or application of law or regulation by any judicial, legislative
or regulatory authority that becomes effective after the date of Issue Date.
“Tax Event” means the receipt by the Company of an opinion of counsel to the
Company that as a result of any amendment to, or change (including any final and
adopted (or enacted) prospective change) in, the laws (or any regulations
thereunder) of the United States or any political subdivision or taxing
authority thereof or therein, or as a result of any official administrative
pronouncement or judicial decision interpreting or applying such laws or
regulations, there is a material risk that interest payable by the Company on
the Subordinated Notes is not, or within 120 days after the receipt of such
opinion will not be, deductible by the Company, in whole or in part, for United
States federal income tax purposes. “Investment Company Event” means the receipt
by the Company of an opinion of counsel to the Company to the effect that there
is a material risk that the Company is or, within 120 days after the receipt of
such opinion will be, required to register as an investment company pursuant to
the Investment Company Act of 1940, as amended.
Redemption on or after Fifth Anniversary. On or after the fifth anniversary of
the Issue Date, subject to Section 4(f) below, this Subordinated Note shall be
redeemable at the option of and by the Company, in whole or in part at any time
and from time to time upon any Interest
A-13



--------------------------------------------------------------------------------





Payment Date, at an amount equal to 100% of the outstanding principal amount
being redeemed plus accrued but unpaid interest, to but excluding the redemption
date, but in all cases in a principal amount with integral multiples of $1,000.
In addition, on or after the fifth anniversary of the Issue Date, subject to
Section 4(f), the Company may redeem all or a portion of the Subordinated Notes,
at any time upon the occurrence of a Tier 2 Capital Event, Tax Event or an
Investment Company Event.
Partial Redemption. If less than the then outstanding principal amount of this
Subordinated Note is redeemed, (i) a new Subordinated Note shall be issued
representing the unredeemed portion without charge to the holder thereof and
(ii) such redemption shall be effected on a pro rata basis as to the
Noteholders. For purposes of clarity, upon a partial redemption, a like
percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed.
No Redemption at Option of Noteholder. This Subordinated Note is not subject to
redemption at the option of the holder of this Subordinated Note.
Effectiveness of Redemption. If notice of redemption has been duly given and
notwithstanding that this Subordinated Note has been called for redemption but
has not yet been surrendered for cancellation, on and after the date fixed for
redemption interest shall cease to accrue on the portion of this Subordinated
Note called for redemption, this Subordinated Note shall no longer be deemed
outstanding with respect to the portion called for redemption and all rights
with respect to the portion of this Subordinated Note called for redemption
shall forthwith on such date fixed for redemption cease and terminate unless the
Company shall default in the payment of the redemption price, except only the
right of the Noteholder to receive the amount payable on such redemption,
without interest.
Regulatory Approvals. Any such redemption shall be subject to receipt of any and
all required federal and state regulatory approvals, including, but not limited
to, the consent of the Federal Reserve. In the case of any redemption of this
Subordinated Note pursuant to paragraphs (b) or (c) of this Section 4, the
Company will give the Noteholder notice of redemption, which notice shall
indicate the aggregate principal amount of Subordinated Notes to be redeemed,
not less than 30 nor more than 45 calendar days prior to the proposed redemption
date.
Purchase and Resale of the Subordinated Notes. Subject to any required federal
and state regulatory approvals and the provisions of this Subordinated Note, the
Company shall have the right to purchase any of the Subordinated Notes at any
time in the open market, private transactions or otherwise. If the Company
purchases any Subordinated Notes, it may, in its discretion, hold, resell or
cancel any of the purchased Subordinated Notes.
Events of Default; Acceleration. Each of the following events shall constitute
an “Event of Default”:
the entry of a decree or order for relief in respect of the Company by a court
having jurisdiction in the premises in an involuntary case or proceeding under
any applicable bankruptcy, insolvency, or reorganization law, now or hereafter
in effect of the United States or any political subdivision thereof, and such
decree or order will have continued unstayed and in effect for a period of 90
consecutive days;
A-14



--------------------------------------------------------------------------------





the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;
the Company (i) becomes insolvent or is unable to pay its debts as they mature,
(ii) makes an assignment for the benefit of creditors, (iii) admits in writing
its inability to pay its debts as they mature, or (iv) ceases to be a bank
holding company or financial holding company under the Bank Holding Company Act
of 1956, as amended;
the failure of the Company to pay any installment of interest on any of the
Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of 30 days;
the failure of the Company to pay all or any part of the principal of any of the
Subordinated Notes as and when the same will become due and payable;
the liquidation of the Company (for the avoidance of doubt, “liquidation” does
not include any merger, consolidation, sale of equity or assets or
reorganization (exclusive of a reorganization in bankruptcy) of the Company or
any of its subsidiaries);
the failure of the Company to perform any other covenant or agreement on the
part of the Company contained in the Subordinated Notes, and the continuation of
such failure for a period of 30 days after the date on which notice specifying
such failure, stating that such notice is a “Notice of Default” hereunder and
demanding that the Company remedy the same, will have been given, in the manner
set forth in Section 22, to the Company by a Noteholder; or
the default by the Company under any bond, debenture, note or other evidence of
indebtedness for money borrowed by the Company having an aggregate principal
amount outstanding of at least $5,000,000, whether such indebtedness now exists
or is created or incurred in the future, which default (i) constitutes a failure
to pay any portion of the principal of such indebtedness when due and payable
after the expiration of any applicable grace period or (ii) results in such
indebtedness becoming due or being declared due and payable prior to the date on
which it otherwise would have become due and payable without, in the case of
clause (i), such indebtedness having been discharged or, in the case of clause
(ii), without such indebtedness having been discharged or such acceleration
having been rescinded or annulled.
Unless the principal of this Subordinated Note already shall have become due and
payable, if an Event of Default described in Section 5(a) or Section 5(b) shall
have occurred and be continuing, Noteholders holding not less than twenty
percent (20%) in aggregate principal amount of the Subordinated Notes at the
time outstanding, by notice in writing to Company, may declare the principal
amount of all outstanding Subordinated Notes to be due and payable immediately
and, upon any such declaration, the same shall become and shall be immediately
due and payable. The Company waives demand, presentment for payment, notice of
nonpayment, notice of protest, and all other notices. Notwithstanding the
foregoing, because the Subordinated Notes are required to qualify for treatment
as Tier 2 Capital, upon the occurrence of an Event of Default other than an
Event of Default described in Section 5(a) or Section 5(b), the Noteholders may
not accelerate the Stated Maturity of the Subordinated Notes and make the
A-15



--------------------------------------------------------------------------------





principal of, and any accrued and unpaid interest on, the Subordinated Notes,
immediately due and payable. The Company, within 45 calendar days after the
receipt of written notice from any Noteholder of the occurrence of an Event of
Default with respect to this Subordinated Note, shall notify all Noteholders, at
their addresses shown on the Security Register (as defined in Section 14 below),
such written notice of Event of Default, unless such Event of Default shall have
been cured or waived before the giving of such notice as certified by the
Company in writing to the Noteholder or Noteholders who provided written notice
of such Event of Default.
Failure to Make Payments. In the event of any failure by the Company to make any
required payment of principal or interest on this Subordinated Note (and in the
case of payment of interest, such failure to pay shall have continued for 30
calendar days), the Company will, upon demand of the Noteholders, pay to the
Noteholders the amount then due and payable on this Subordinated Note for
principal and interest (without acceleration of this Subordinated Note in any
manner), with interest on the overdue principal and interest at the rate borne
by this Subordinated Note, to the extent permitted by applicable law. If the
Company fails to pay such amount upon such demand, the Noteholders may, among
other things, institute a judicial proceeding for the collection of the sums so
due and unpaid, may prosecute such proceeding to judgment or final decree and
may enforce the same against the Company and collect the amounts adjudged or
decreed to be payable in the manner provided by law out of the property of the
Company.
Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company or waived by the Noteholders in
accordance with Section 17 hereof, the Company shall not, except as required by
any federal or state governmental agency: (a) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock; (b) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any indebtedness of the Company that ranks equal with or junior to the
Subordinated Notes; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated Notes, other than (i) any dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, any class of the Company’s common stock; (ii) any
declaration of a non-cash dividend in connection with the implementation of a
shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company’s capital stock or the
exchange or conversion of one class or series of the Company’s capital stock for
another class or series of the Company’s capital stock; (iv) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of the Company’s common
stock related to the issuance of common stock or rights under any benefit plans
for the Company’s directors, officers or employees or any of the Company’s
dividend reinvestment plans.
Affirmative Covenants of the Company.
Notice of Certain Events. To the extent permitted by applicable statute, rule or
regulation, the Company shall provide written notice to the Noteholder of the
occurrence of any
A-16



--------------------------------------------------------------------------------





of the following events as soon as practicable, but in no event later than
fifteen (15) Business Days following the Company becoming aware of the
occurrence of such event:
(i) The total risk-based capital ratio, Tier 1 risk-based capital ratio, common
equity Tier 1 risk-based capital ratio or leverage ratio of the Company (but
only to the extent the Company is required to measure and report such ratios on
a consolidated basis under applicable law) or any of the Company’s banking
subsidiaries becomes less than eight percent (8.0%), six percent (6.0%), four
and one-half percent (4.50%) or four percent (4.0%), respectively; or
(ii) The Company, or any officer of the Company, becomes subject to any formal,
written regulatory enforcement action (as defined by the applicable regulatory
agency);
Payment of Principal and Interest. The Company covenants and agrees for the
benefit of the Noteholders that it will duly and punctually pay the principal
of, and interest on, this Subordinated Note, in accordance with the terms
hereof.
Maintenance of Office. The Company will maintain an office or agency in the city
of Ridgeland, Mississippi, where Subordinated Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Subordinated Notes may be served. The Company
may also from time to time designate one or more other offices or agencies where
the Subordinated Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission will in any manner relieve the Company of its
obligation to maintain an office or agency in Ridgeland, Mississippi. The
Company will give prompt written notice to the Noteholders of any such
designation or rescission and of any change in the location of any such other
office or agency.
Corporate Existence. The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect: (i) the corporate
existence of the Company; (ii) the existence (corporate or other) of each
subsidiary; and (iii) the rights (charter and statutory), licenses and
franchises of the Company and each of its subsidiaries; provided, however, that
the Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries or any such right, license or franchise of the
Company or any of its subsidiaries if the Board of Directors of the Company
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its subsidiaries taken as a whole and that
the loss thereof will not be disadvantageous in any material respect to the
Noteholders.
Maintenance of Properties. The Company will, and will cause each subsidiary to,
cause all its properties used or useful in the conduct of its business to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section will prevent the Company or any
subsidiary from discontinuing the operation and maintenance of any of their
respective properties if such discontinuance is, in the judgment of the Board of
Directors of the Company or of any subsidiary, as the case may be, desirable in
the conduct of its business.
A-17



--------------------------------------------------------------------------------





Compliance Certificate. The Company will deliver to the Noteholders, within 120
days after the end of each fiscal year, an Officer’s Certificate covering the
preceding fiscal year, stating whether or not, to the best of his or her
knowledge, the Company is in default in the performance and observance of any of
the terms, provisions and conditions of this Subordinated Note (without regard
to notice requirements or periods of grace) and if the Company will be in
default, specifying all such defaults and the nature and status thereof of which
he or she may have knowledge.
Tier 2 Capital. Whether or not the Company is subject to consolidated capital
requirements under applicable regulations of the Federal Reserve, if all or any
portion of the Subordinated Notes ceases to be eligible, or there is a material
risk that the Subordinated Note will cease to be eligible, to qualify as Tier 2
Capital, other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Stated
Maturity of the Subordinated Notes, the Company will promptly notify the
Noteholder and thereafter, subject to the Company’s right to redeem the
Subordinated Notes under such circumstances pursuant to the terms of the
Subordinated Notes, if requested by the Company, the Company and the Noteholder
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to be eligible to qualify as
Tier 2 Capital; provided, however, that nothing contained in this Section 7(g)
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event pursuant to Section 4(a) or Section 4(b).
Compliance with Laws. The Company shall comply with the requirements of all
laws, regulations, orders and decrees applicable to it or its properties, except
for such noncompliance that would not reasonably be expected to have a Material
Adverse Effect (as such term is defined in the Purchase Agreement) on the
Company and its subsidiaries taken as a whole.
Taxes and Assessments. The Company shall punctually pay and discharge all
material taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income or upon any of its properties; provided, that no such
taxes, assessments or other governmental charges need be paid if they are being
contested in good faith by the Company.
Financial Statements; Access to Records.
Not later than forty-five (45) days following the end of each fiscal quarter for
which the Company has not submitted a Consolidated Financial Statements for
Holding Companies Reporting Form FR Y-9C to the Federal Reserve, upon request,
the Company shall provide the Noteholders with a copy of the Company’s unaudited
parent company only balance sheet and statement of income (loss) for and as of
the end of such immediately preceding fiscal quarter, prepared in accordance
with past practice. Quarterly financial statements, if required herein, shall be
unaudited and need not comply with GAAP.
Not later than ninety (90) days from the end of each fiscal year, upon request
the Company shall provide the Noteholder with copies of the Company’s audited
financial statements consisting of the consolidated balance sheet of the Company
as of the fiscal year end and the related statements of income (loss) and
retained earnings, stockholders’ equity and cash
A-18



--------------------------------------------------------------------------------





flows for the fiscal year then ended. Such financial statements shall be
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved.
Negative Covenants of the Company.
Limitation on Dividends. The Company shall not declare or pay any dividend or
make any distribution on capital stock or other equity securities of any kind of
the Company if the Company is not “well capitalized” for regulatory capital
purposes under Section 225.2(r) of Regulation Y immediately prior to the
declaration of such dividend or distribution, except for dividends payable
solely in shares of common stock of the Company.
Merger or Sale of Assets. The Company shall not merge into another entity,
effect a Change in Bank Control (as defined below), or convey, transfer or lease
all or substantially all of its properties and assets to any person, unless:
the continuing entity into which the Company is merged or the person which
acquires by conveyance or transfer or which leases all or substantially all of
the properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any premium and interest on the
Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed or observed; and
immediately after giving effect to such transaction, no Event of Default, and no
event which, after notice or lapse of time or both, would become an Event of
Default, shall have happened and be continuing.
“Change in Bank Control” means the sale, transfer, lease or conveyance by the
Company, or an issuance of stock by the Bank, in either case resulting in
ownership by the Company of less than 80% of the Bank.
2. Global Subordinated Notes.
(a)The Company shall use its commercially reasonable efforts to provide that the
Subordinated Notes owned by Noteholders that are Qualified Institutional Buyers
shall be issued in the form of one or more Global Subordinated Notes (each a
“Global Subordinated Note”) registered in the name of The Depository Trust
Company or another organization registered as a clearing agency under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and designated
as Depositary by the Company or any successor thereto (the “Depositary”) or a
nominee thereof and delivered to such Depositary or a nominee thereof.
(b)Notwithstanding any other provision herein, no Global Subordinated Note may
be exchanged in whole or in part for Subordinated Notes registered, and no
transfer of a Global Subordinated Note in whole or in part may be registered, in
the name of any person other than the Depositary for such Global Subordinated
Note or a nominee thereof unless (i) such Depositary advises the Company in
writing that such Depositary is no longer willing or able to
A-19



--------------------------------------------------------------------------------





properly discharge its responsibilities as Depositary with respect to such
Global Subordinated Note, and no qualified successor is appointed by the Company
within 90 days of receipt by the Company of such notice, (ii) such Depositary
ceases to be a clearing agency registered under the Exchange Act and no
successor is appointed by the Company within 90 days after obtaining knowledge
of such event, (iii) the Company elects to terminate the book-entry system
through the Depositary or (iv) an Event of Default shall have occurred and be
continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) of this Section 9(b), the Company or its agent shall notify the
Depositary and instruct the Depositary to notify all owners of beneficial
interests in such Global Subordinated Note of the occurrence of such event and
of the availability of Subordinated Notes to such owners of beneficial interests
requesting the same.
(c)If any Global Subordinated Note is to be exchanged for other Subordinated
Notes or canceled in part, or if another Subordinated Note is to be exchanged in
whole or in part for a beneficial interest in any Global Subordinated Note, then
either (i) such Global Subordinated Note shall be so surrendered for exchange or
cancellation as provided in this Section 9 or (ii) the principal amount thereof
shall be reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled, or equal to the principal amount of such other
Subordinated Note to be so exchanged for a beneficial interest therein, as the
case may be, by means of an appropriate adjustment made on the records of the
Company or, if applicable, the Company’s registrar and transfer agent
(“Registrar”), whereupon the Company or, if applicable, the Registrar, in
accordance with the applicable rules and procedures of the Depositary
(“Applicable Depositary Procedures”), shall instruct the Depositary or its
authorized representative to make a corresponding adjustment to its records.
Upon any such surrender or adjustment of a Global Subordinated Note by the
Depositary, accompanied by registration instructions, the Company shall execute
and deliver any Subordinated Notes issuable in exchange for such Global
Subordinated Note (or any portion thereof) in accordance with the instructions
of the Depositary.
(d)Every Subordinated Note executed and delivered upon registration of transfer
of, or in exchange for or in lieu of, a Global Subordinated Note or any portion
thereof shall be executed and delivered in the form of, and shall be, a Global
Subordinated Note, unless such Subordinated Note is registered in the name of a
person other than the Depositary for such Global Subordinated Note or a nominee
thereof.
(e)The Depositary or its nominee, as the registered owner of a Global
Subordinated Note, shall be the holder of such Global Subordinated Note for all
purposes under this Subordinated Note, and owners of beneficial interests in a
Global Subordinated Note shall hold such interests pursuant to Applicable
Depositary Procedures. Accordingly, any such owner’s beneficial interest in a
Global Subordinated Note shall be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Depositary participants. If applicable, the Registrar shall
be entitled to deal with the Depositary for all purposes relating to a Global
Subordinated Note (including the payment of principal and interest thereon and
the giving of instructions or directions by owners of beneficial interests
therein and the giving of notices) as the sole holder of the Subordinated Note
and shall have no
A-20



--------------------------------------------------------------------------------





obligations to the owners of beneficial interests therein. The Registrar shall
have no liability in respect of any transfers affected by the Depositary.
(f)The rights of owners of beneficial interests in a Global Subordinated Note
shall be exercised only through the Depositary and shall be limited to those
established by law and agreements between such owners and the Depositary and/or
its participants.
(g)No holder of any beneficial interest in any Global Subordinated Note held on
its behalf by a Depositary shall have any rights with respect to such Global
Subordinated Note, and such Depositary may be treated by the Company and any
agent of the Company as the owner of such Global Subordinated Note for all
purposes whatsoever. Neither the Company nor any agent of the Company will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global
Subordinated Note or maintaining, supervising or reviewing any records relating
to such beneficial ownership interests. Notwithstanding the foregoing, nothing
herein shall prevent the Company or any agent of the Company from giving effect
to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as holder of any Subordinated Note.
(h)The Company, within 30 calendar days after the receipt of written notice from
the Noteholder or any other holder of the Subordinated Notes of the occurrence
of an Event of Default with respect to this Subordinated Note, shall notify all
the Noteholders, at their addresses shown on the Security Register (as defined
in Section 14 below), such written notice of Event of Default, unless such Event
of Default shall have been cured or waived before the giving of such notice as
certified by the Company in writing.
Denominations. The Subordinated Notes are issuable only in registered form
without interest coupons in minimum denominations of $250,000 and integral
multiples of $1,000 in excess thereof.
Charges and Transfer Taxes. No service charge will be made for any registration
of transfer or exchange of this Subordinated Note, or any redemption or
repayment of this Subordinated Note, or any conversion or exchange of this
Subordinated Note for other types of securities or property, but the Company may
require payment of a sum sufficient to pay all taxes, assessments or other
governmental charges that may be imposed in connection with the transfer or
exchange of this Subordinated Note from the Noteholder requesting such transfer
or exchange.
Payment Procedures. Payment of the principal and interest payable on the Stated
Maturity will be made by check, by wire transfer or by Automated Clearing House
(ACH) transfer in immediately available funds to a bank account in the United
States designated by the Noteholder if such Noteholder shall have previously
provided wire instructions to the Company, upon presentation and surrender of
this Subordinated Note at the Payment Office (as defined in Section 22 below) or
at such other place or places as the Company shall designate by notice to the
Noteholders as the Payment Office, provided that this Subordinated Note is
presented to the
A-21



--------------------------------------------------------------------------------





Company in time for the Company to make such payments in such funds in
accordance with its normal procedures. Payments of interest (other than interest
payable on the Stated Maturity) shall be made by wire transfer in immediately
available funds or check mailed to the registered Noteholder, as such person’s
address appears on the Security Register (as defined below). Interest payable on
any Interest Payment Date shall be payable to the Noteholder in whose name this
Subordinated Note is registered at the close of business on the fifteenth
calendar day prior to the applicable Interest Payment Date, without regard to
whether such date is a Business Day, except that interest not paid on the
Interest Payment Date, if any, will be paid to the Noteholder in whose name this
Subordinated Note is registered at the close of business on a special record
date fixed by the Company (a “Special Record Date”), notice of which shall be
given to the Noteholder not less than 10 calendar days prior to such Special
Record Date. To the extent permitted by applicable law, interest shall accrue,
at the rate at which interest accrues on the principal of this Subordinated
Note, on any amount of principal or interest on this Subordinated Note not paid
when due. All payments on this Subordinated Note shall be applied first against
interest due hereunder; and then against principal due hereunder. The Noteholder
acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Subordinated Note and all interest hereon
shall be pari passu in right of payment and in all other respects to the other
Subordinated Notes. In the event that the Noteholder receives payments in excess
of its pro rata share of the Company’s payments to the Noteholders of all of the
Subordinated Notes, then the Noteholder shall hold in trust all such excess
payments for the benefit of the holders of the other Subordinated Notes and
shall pay such amounts held in trust to such other Noteholders upon demand by
such Noteholders.
Form of Payment. Payments of principal and interest on this Subordinated Note
shall be made in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts.
Registration of Transfer, Security Register. Except as otherwise provided
herein, this Subordinated Note is transferable in whole or in part, and may be
exchanged for a like aggregate principal amount of Subordinated Notes of other
authorized denominations, by the Noteholder in person, or by its attorney duly
authorized in writing, at the Payment Office. The Company shall maintain a
register providing for the registration of the Subordinated Notes and any
exchange or transfer thereof (the “Security Register”). Upon surrender or
presentation of this Subordinated Note for exchange or registration of transfer,
the Company shall execute and deliver in exchange therefor a Subordinated Note
or Subordinated Notes of like aggregate principal amount, each in a minimum
denomination of $250,000 or any amount in excess thereof which is an integral
multiple of $1,000 (and, in the absence of an opinion of counsel satisfactory to
the Company to the contrary, bearing the restrictive legend(s) set forth
hereinabove) and that is or are registered in such name or names requested by
the Noteholder. Any Subordinated Note presented or surrendered for registration
of transfer or for exchange shall be duly endorsed and accompanied by a written
instrument of transfer in such form as is attached hereto and incorporated
herein, duly executed by the Noteholder or its attorney duly authorized in
writing, with such tax identification number or other information for each
person in whose name a Subordinated Note is to be issued, and accompanied by
evidence of compliance with any restrictive legend(s) appearing on such
Subordinated Note or Subordinated Notes as the Company may reasonably request to
comply with applicable law. No exchange or registration of transfer of this
A-22



--------------------------------------------------------------------------------





Subordinated Note shall be made on or after (i) the fifteenth (15th) day
immediately preceding the Stated Maturity or (ii) the due delivery of notice of
redemption.
Priority. The Subordinated Notes rank pari passu among themselves and pari
passu, in the event of any insolvency proceeding, dissolution, assignment for
the benefit of creditors, reorganization, restructuring of debt, marshaling of
assets and liabilities or similar proceeding or any liquidation or winding up of
the Company with all other present or future unsecured subordinated debt
obligations of the Company, except any unsecured subordinated debt that,
pursuant to its express terms, is senior or subordinate in right of payment to
the Subordinated Notes and all Senior Indebtedness.
Ownership. Prior to due presentment of this Subordinated Note for registration
of transfer, the Company may treat the Noteholder in whose name this
Subordinated Note is registered in the Security Register as the absolute owner
of this Subordinated Note for receiving payments of principal and interest on
this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.
Waiver and Consent.
Any consent or waiver given by the holder of this Subordinated Note shall be
conclusive and binding upon such Noteholder and upon all future holders of this
Subordinated Note and of any Subordinated Note issued upon the registration of
transfer hereof or in exchange therefor or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Subordinated Note. This
Subordinated Note may also be amended or waived pursuant to, and in accordance
with, the provisions of Section 7.3 of the Purchase Agreement. No delay or
omission of the holder of this Subordinated Note to exercise any right or remedy
accruing upon any Event of Default shall impair such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein. Any
insured depository institution which shall be a holder of this Subordinated Note
or which otherwise shall have any beneficial ownership interest in this
Subordinated Note shall, by its acceptance of such Subordinated Note (or
beneficial interest therein), be deemed to have waived any right of offset with
respect to the repayment of the indebtedness evidenced thereby.
No waiver or amendment of any term, provision, condition, covenant or agreement
in the Subordinated Notes shall be effective except with the consent of the
Noteholders holding more than fifty percent (50%) in aggregate principal amount
(excluding any Subordinated Notes held by the Company or any of its Affiliates)
of the Subordinated Notes at the time outstanding; provided, however, that
without the consent of each Noteholder of an affected Subordinated Note, no such
amendment or waiver may: (i) reduce the principal amount of any Subordinated
Note; (ii) reduce the rate of or change the time for payment of interest on any
Subordinated Note; (iii) extend the maturity of any Subordinated Note; (iv)
change the currency in which payment of the obligations of the Company under the
Subordinated Notes are to be made; (v) lower the percentage of aggregate
principal amount of outstanding Subordinated Notes required to approve any
amendment of the Subordinated Notes; (vi) make any changes to Section 5 (Events
of Default; Acceleration); Section 6 (Failure to Make Payments); Section 7
(Affirmative Covenants of the Company); Section 8 (Negative Covenants of the
Company) or Section 17 (Waiver and Consent) of the Subordinated Notes that
adversely affects the rights of any Noteholder; or (vii)
A-23



--------------------------------------------------------------------------------





disproportionately affect any of the Noteholders of the then outstanding
Subordinated Notes. Notwithstanding the foregoing, the Company may amend or
supplement the Subordinated Notes without the consent of the Noteholders to cure
any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
Noteholder of any of the Subordinated Notes. No failure to exercise or delay in
exercising, by any Noteholder of the Subordinated Notes, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law,
except as restricted hereby. The rights and remedies provided in this
Subordinated Note are cumulative and not exclusive of any right or remedy
provided by law or equity. No notice or demand on the Company in any case shall,
in itself, entitle the Company to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Noteholders to any other or further action in any circumstances without notice
or demand. No consent or waiver, expressed or implied, by the Noteholders to or
of any breach or default by the Company in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the same or any other obligations
of the Company hereunder. Failure on the part of the Noteholders to complain of
any acts or failure to act or to declare an Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by the
Noteholders of their rights hereunder or impair any rights, powers or remedies
on account of any breach or default by the Company.
Absolute and Unconditional Obligation of the Company. No provisions of this
Subordinated Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.
Successors and Assigns. This Subordinated Note shall be binding upon the Company
and inure to the benefit of the Noteholder and its respective successors and
permitted assigns. The Noteholder may assign all, or any part of, or any
interest in, the Noteholder’s rights and benefits hereunder. To the extent of
any such assignment, such assignee shall have the same rights and benefits
against the Company and shall agree to be bound by and to comply with the terms
and conditions of the Purchase Agreement as it would have had if it were the
Noteholder hereunder.
No Sinking Fund; Convertibility. This Subordinated Note is not entitled to the
benefit of any sinking fund. This Subordinated Note is not convertible into or
exchangeable for any of the equity securities, other securities or assets of the
Company or any subsidiary.
No Recourse Against Others. No recourse under or upon any obligation, covenant
or agreement contained in this Subordinated Note, or for any claim based thereon
or otherwise in respect thereof, will be had against any past, present or future
shareholder, employee, officer, or director, as such, of the Company or of any
predecessor or successor, either directly or through the Company or any
predecessor or successor, under any rule of law, statute or constitutional
provision or by the enforcement of any assessment or by any legal or equitable
proceeding or otherwise, all such liability being expressly waived and released
by the acceptance of this
A-24



--------------------------------------------------------------------------------





Subordinated Note by the holder of this Subordinated Note and as part of the
consideration for the issuance of this Subordinated Note.
Notices. All notices to the Company under this Subordinated Note shall be in
writing and addressed to the Company at 1068 Highland Colony Parkway, Suite 200,
Ridgeland, MS 39157, Attention: William A. Ray, President & Chief Executive
Officer, or to such other address as the Company may provide to the Noteholders
(the “Payment Office”). All notices to the Noteholders shall be deemed to have
been given if in writing and if delivered personally, or if mailed, postage
prepaid, by United States registered or certified mail, return receipt
requested, or if delivered by a responsible overnight commercial courier
promising next business day delivery. Any notice given in accordance with the
foregoing shall be deemed given when delivered personally or, if mailed, three
(3) Business Days after it shall have been deposited in the United States mails
as aforesaid or, if sent by overnight courier, the Business Day following the
date of delivery to such courier (provided next business day delivery was
requested).
Further Issues. The Company may, without the consent of the Noteholders of the
Subordinated Notes, create and issue additional notes having the same terms and
conditions of the Subordinated Notes (except for the Issue Date) so that such
further notes shall be consolidated and form a single series with the
Subordinated Notes.
Governing Law; Interpretation. THIS SUBORDINATED NOTE WILL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF. THIS SUBORDINATED NOTE IS INTENDED
TO MEET THE CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS TIER 2
CAPITAL UNDER THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE TERMS
HEREOF SHALL BE INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.


A-25




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.
BancPlus Corporation


Name:
  [●]
Title:
  [●]





[Signature Page to Subordinated Note]




--------------------------------------------------------------------------------



ASSIGNMENT FORM
To assign this Subordinated Note, fill in the form below: (I) or (we) assign and
transfer this Subordinated Note to:
         
(Print or type assignee’s name, address and zip code)


         
(Insert assignee’s social security or tax I.D. No.)


and irrevocably appoint _______________________ agent to transfer this
Subordinated Note on the books of the Company. The agent may substitute another
to act for him.


Date:  Your signature: 
(Sign exactly as your name appears on the face of this Subordinated Note)


Tax Identification No: 


Signature Guarantee: 
(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)).


The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company.


In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:
CHECK ONE BOX BELOW:
 (1) acquired for the undersigned’s own account, without transfer;
 (2) transferred to the Company;
 (3) transferred in accordance and in compliance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”);
 (4) transferred under an effective registration statement under the Securities
Act;


{JX419986.3}
|US-DOCS\115581390.5||

--------------------------------------------------------------------------------



 (5) transferred in accordance with and in compliance with Regulation S under
the Securities Act;
 (6) transferred to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act);
 (7) transferred to an “accredited investor” (as defined in Rule 501(a)(4)
under the Securities Act), not referred to in item (6) that has been provided
with the information designated under Section 4(d) of the Securities Act of
1933; or
 (8) transferred in accordance with another available exemption from the
registration requirements of the Securities Act.
Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note in the name of any person other than the registered holder
thereof; provided, however, that if box (5), (6), (7) or (8) is checked, the
Company may require, prior to registering any such transfer of this Subordinated
Note, in its sole discretion, such legal opinions, certifications and other
information as the Company may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act such as the exemption
provided by Rule 144 under such Act.
Signature: 


Signature Guarantee: 
(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Exchange Act
Rule 17Ad-l5).
TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.


The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.


Date:  Signature: 


















--------------------------------------------------------------------------------



EXHIBIT B
OPINION OF COUNSEL
1.Each of the Company, the Bank and the Subsidiaries (i) is validly existing and
is in good standing under the laws of its jurisdiction of organization, (ii) has
all requisite corporate or similar power and authority to carry on its business
as currently conducted and (iii) is duly qualified or licensed to do business
and is in good standing as a foreign corporation, partnership or other entity as
the case may be, in each jurisdiction in which such qualification or licensing
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect.
2.The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party and to consummate the transactions contemplated by the Transaction
Documents.
3.The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.
4.The Bank is a Mississippi state chartered bank validly existing under the laws
of the State of Mississippi and is in good standing under such laws and holds
the requisite authority from the State of Mississippi to do business as a state
chartered bank.
5.The Agreement has been duly and validly authorized, executed and delivered by
the Company. The Agreement constitutes a legal valid and binding obligation of
Company, enforceable against Company in accordance with its terms, except that
the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.
6.The execution and delivery by the Company of, and the performance by the
Company on the date hereof of its agreements and obligations under, the
Transaction Documents do not (i) to such counsel’s knowledge, violate any
applicable provisions of the Mississippi Business Corporation Law, (ii) to such
counsel’s knowledge, violate any court order or judgment of any agency or court
of the State of Mississippi having jurisdiction over the Company and known to
such counsel or (iii) violate the Charter or Bylaws, each as currently in
effect.
7.The Subordinated Notes have been duly and validly authorized by the Company
and when duly executed, authenticated, issued and delivered to and paid for by
the Purchasers in accordance with the terms of this Agreement, will constitute
valid and legally binding obligations of the Company, and enforceable against
the Company in accordance with their terms, except that the enforcement thereof
may be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or other


{JX419986.3}
|US-DOCS\115581390.5||

--------------------------------------------------------------------------------



similar laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity (whether applied by a court of law or
equity) and the discretion of the court before which any proceeding therefor may
be brought.
8.Assuming the accuracy of the representations and warranties of each of the
Purchasers and the Company set forth in the Agreement, the offer and sale of the
Subordinated Notes in accordance with the Agreement will be issued in a
transaction exempt from the registration requirements of the Securities Act.






--------------------------------------------------------------------------------



SCHEDULE A
DIRECT AND INDIRECT SUBSIDIARIES
1.BancPlus Corporation – ESOP
2.BankPlus
3.BankPlus Wealth Management, LLC
4.SBBP, LLC
5.SBT Financial Services, Inc.
6.Oakhurst Development, Inc.
7.First Bancshares Baton Rouge Trust I
8.State Capital Statutory Trust IV
9.State Capital Master Trust
10.BancPlus Statutory Trust III (2007-9-20)
11.BancPlus Statutory Trust II (2006-3-30)







--------------------------------------------------------------------------------



APPENDIX A
Required Waiver Disclosure
Stifel, Nicolaus & Company, Incorporated (“Stifel”) is a broker dealer affiliate
of KBW. On December 6, 2016, a final judgment (the “Judgment”) was entered
against Stifel by the United States District Court for the Eastern District of
Wisconsin (Civil Action No. 2:11-cv-00755) resolving a civil lawsuit filed by
the U.S. Securities & Exchange Commission (the “SEC”) in 2011 involving
violations of several antifraud provisions of the federal securities laws in
connection with the sale of synthetic collateralized debt obligations to five
Wisconsin school districts in 2006. As a result of the Judgment: (i) Stifel is
required to cease and desist from committing or causing any violations and any
future violations of Section 17(a)(2) and 17(a)(3) of the Securities Act; and
(ii) Stifel and a former employee were jointly liable to pay disgorgement and
prejudgment interest of $2.5 million. Stifel was also required to pay a civil
penalty of $22.0 million, of which disgorgement and civil penalty Stifel was
required to pay $12.5 million to the school districts involved in this matter.


Simultaneously with the entry of the Judgment, the SEC issued an Order granting
Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(iv) of Regulation D under the
Securities Act.


A copy of the Judgment is available on the SEC’s website at:
https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.



